Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                               Illinois Official Reports                      accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2018.07.25
                                                                              13:17:20 -05'00'




                 Watkins v. Ingalls Memorial Hospital, 2018 IL App (1st) 163275



Appellate Court           JOHNNIE WATKINS, as Guardian of the Estate of Johnnice Ford, a
Caption                   Disabled Person, Plaintiff-Appellant, v. INGALLS MEMORIAL
                          HOSPITAL, a Corporation, INGALLS HEALTH SYSTEM, a
                          Corporation, SOUTH SUBURBAN NEUROLOGY, LTD., a
                          Corporation, MARVIN ZELKOWITZ, M.D., SAIF NAZIR, M.D.,
                          and LARRY FOSTER, M.D., Defendants-Appellees.



District & No.            First District, Fourth Division
                          Docket Nos. 1-16-3275, 1-17-0782, 1-17-0964 cons.


Rule 23 order filed       March 15, 2018
Motion to publish
allowed                   April 19, 2018
Opinion filed             April 26, 2018



Decision Under            Appeal from the Circuit Court of Cook County, No. 2016-L-687; the
Review                    Hon. Kathy M. Flanagan, Judge, presiding.



Judgment                  Affirmed.


Counsel on                Susan E. Loggans & Associates (Susan E. Loggans and Patrick
Appeal                    Condron, of counsel), and Law Office of Harry C. Lee (Harry C. Lee
                          and Debra A. Thomas, of counsel), both of Chicago, for appellant.

                          Donohue Brown Mathewson & Smyth, LLC, of Chicago (Karen Kies
                          DeGrand, John M. McGarry, and Amanda Balen, of counsel), for
                          appellees Ingalls Memorial Hospital and Ingalls Health System.
                              Pretzel & Stouffer, Chtrd. (Scott L. Howie, of counsel), and Steptoe &
                              Johnson, LLP (James A. Christman and Caroline E. Carlson, of
                              counsel), both of Chicago, for appellees South Suburban Neurology,
                              Ltd., and Marvin Zelkowitz.

                              Nora & Partners, LLP, of Chicago (Robert L. Nora, Taylor V. Nora,
                              and Elizabeth M. Polit, of counsel), for other appellees.



     Panel                    PRESIDING JUSTICE BURKE delivered the judgment of the court,
                              with opinion.
                              Justices Gordon and Ellis concurred in the judgment and opinion.


                                               OPINION

¶1         On August 20, 2010, Johnnice Ford filed a complaint in the circuit court of Cook County
       “individually, and as mother and next best friend of Jaiyana Ford, a minor.” In her complaint,
       Ford alleged medical malpractice against various medical professionals, including each of the
       defendants here. Ford contended that the defendants negligently failed to diagnose and treat
       her during her September 2008 visit to Ingalls Memorial Hospital. The complaint was filed
       shortly before the expiration of the two-year statute of limitations period applicable to medical
       malpractice actions under section 13-212(a) of the Code of Civil Procedure (Code) (735 ILCS
       5/13-212(a) (West 2008)). On September 14, 2010, the circuit court granted Ford’s motion to
       voluntarily dismiss the complaint. On July 15, 2014, plaintiff, Johnnie Watkins, “as Guardian
       of the Estate of Johnnice Ford, a disabled person,” filed a complaint in the circuit court,
       naming as defendants Ingalls Memorial Hospital and Ingalls Health System (collectively,
       Ingalls) and Bari Parks-Ballard, M.D. The allegations in the complaint largely mirrored the
       allegations raised in the 2010 complaint concerning Ford’s treatments at Ingalls Memorial
       Hospital in September 2008. Ingalls filed a motion to dismiss, but before the circuit court could
       address plaintiff’s complaint, the case was removed to federal court by the United States of
       America, which substituted itself as defendant for Dr. Parks-Ballard, who was a federal
       employee. The federal district court dismissed the case, finding that plaintiff had failed to
       exhaust her administrative remedies. Plaintiff never sought to transfer the remaining state law
       claims against Ingalls to the circuit court.
¶2         In September 2015, plaintiff filed a complaint in the federal district court for the Northern
       District of Illinois against the United States, as the principal of Dr. Parks-Ballard. Plaintiff
       alleged negligence against the United States for the treatment provided to Ford at Ingalls in
       September 2008, echoing the claims from the 2010 and 2014 complaints. The federal district
       court granted the United States’ motion to dismiss the complaint, and the United States Court
       of Appeals for the Seventh Circuit affirmed that ruling.
¶3         On January 21, 2016, plaintiff filed the instant action, the fourth complaint concerning the
       same operative facts and cause of action. The principal allegations of the complaint once again


                                                   -2-
     concerned Ford’s treatment at Ingalls in September 2008. All defendants moved to dismiss the
     action under section 2-619 of the Code (735 ILCS 5/2-619 (West 2014)), chiefly contending
     that the action was barred by the statute of limitations, the statute of repose, and the refiling
     limitation of section 13-217 of the Code (735 ILCS 5/13-217 (West 1994)).1 Ingalls also
     contended that the conduct of plaintiff’s attorneys was sanctionable under Illinois Supreme
     Court Rule 137 (eff. July 1, 2013). The circuit court granted defendants’ motions, finding that
     the 2016 complaint was an unpermitted refiling of the original action. The court determined
     that the 2014 complaint was the one, and only, refiling of the 2010 action permitted pursuant to
     section 13-217. The court also found that plaintiff’s claims were barred by res judicata. The
     court subsequently denied Ingalls’s motion for Rule 137 sanctions.
¶4       On appeal, plaintiff asserts that the circuit court erred in granting defendants’ motions to
     dismiss where there was a question of fact as to whether Ford was under a mental disability at
     the time the 2010 complaint was filed, rendering that action a nullity and tolling the limitations
     periods. Plaintiff also contends that she was not appointed as Ford’s guardian until 2015, and
     thus lacked the authority to bring the 2014 complaint on Ford’s behalf. Plaintiff therefore
     asserts that the 2016 action was not barred by section 13-217 because it was the first new
     action brought against these defendants by Ford or on her behalf. Plaintiff also asserts that the
     doctrines of collateral estoppel and res judicata do not bar her claims. Ingalls contends that the
     circuit court erred in denying its motion for sanctions. For the reasons discussed below, we
     affirm the judgment of the circuit court.

¶5                                       I. BACKGROUND
¶6                                     A. The 2010 Complaint
¶7       On August 20, 2010, Ford filed a complaint in the circuit court “individually, and as
     mother and next best friend of Jaiyana Ford, a minor.” Ford named as defendants all of the
     defendants in the case at bar and other medical professionals. In her complaint, Ford alleged
     that, on August 20, 2008, the physician defendants rendered medical care to her while she was
     pregnant. On September 10, 2008, Ford checked into the emergency room at Ingalls. During
     the course of Ford’s treatment at Ingalls, she underwent an emergency caesarean section. Ford
     was later transferred to another hospital and diagnosed with Wernicke’s Encephalopathy, Dry
     Beriberi, and Pseudobulbar palsy. Ford asserted that the physicians at Ingalls failed to properly
     diagnose and treat her, which directly caused her serious medical conditions, rendering her
     disabled. Ford contended that since her treatment at Ingalls, she had been “lethargic,
     bedridden, and incapable of fully caring for herself, and require[d] constant care and
     attention.”
¶8       Ford’s attorney attached an affidavit to the complaint, stating that he had recently obtained
     Ford’s complete medical records and required time to have the records reviewed by proper
     medical professionals. Ford’s attorney maintained that he was therefore unable to comply with
     section 2-622 of the Code (735 ILCS 5/2-622 (West 2008)) as required for medical malpractice

         1
           Public Act 89-7, which amended section 13-217 of the Code effective March 1995 (Pub. Act 89-7
     (eff. Mar. 9, 1995)), was held to be unconstitutional in its entirety by the Illinois Supreme Court in Best
     v. Taylor Machine Works, 179 Ill. 2d 367 (1997). Accordingly, the effective version of section 13-217
     of the Code is the version that was in effect prior to the March 1995 amendment. Hudson v. City of
     Chicago, 228 Ill. 2d 462, 469 n.1 (2008).

                                                     -3-
       actions. On September 14, 2010, Ford voluntarily dismissed the action without prejudice, and
       the circuit court permitted her “leave to re-file within one year.”

¶9                                           B. 2014 Complaint
¶ 10       Nearly four years later, on July 15, 2014, plaintiff filed a complaint in the circuit court “as
       Guardian of the Estate of Johnnice Ford, a disabled person.” In this action, plaintiff named
       only Ingalls and Dr. Bari Parks-Ballard as defendants. In the complaint, plaintiff contended
       that on September 10, 2008, Ford received treatment at Ingalls by Dr. Parks-Ballard. Plaintiff
       contended that Dr. Parks-Ballard negligently failed to properly care for and treat Ford,
       resulting in her current medical conditions. One of plaintiff’s attorneys attached an affidavit to
       the complaint, averring that counsel was unable to obtain a consultation as required by section
       2-622 of the Code (735 ILCS 5/2-622 (West 2014)) because “the statute of limitations would
       impair the action and the consultation required could not be obtained before the expiration of
       the statute of limitations.” Ingalls filed a motion to dismiss the complaint, but before the trial
       court could rule on the motion, the United States removed the case to federal court, substituting
       itself as defendant in place of Dr. Parks-Ballard, a federal employee. The United States District
       Court for the Northern District of Illinois subsequently dismissed the action because plaintiff
       failed to exhaust her administrative remedies before filing suit. Watkins v. Ingalls Memorial
       Hospital, No. 14-CV-08417 (N.D. Ill. Jan. 27, 2015). Plaintiff never sought to transfer the
       remaining state law claims against Ingalls to the circuit court.

¶ 11 Cow. 2015 Complaint
¶ 12       On September 16, 2015, plaintiff filed a complaint “as Guardian of the Estate of Johnnice
       Ford, a disabled person” in the United States District Court for the Northern District of Illinois
       against the United States, as the principal of Dr. Parks-Ballard. As in the 2014 complaint,
       plaintiff claimed Dr. Parks-Ballard committed malpractice in failing to treat and diagnose Ford
       at Ingalls on September 10, 2008. The district court granted the United States’ motion to
       dismiss the complaint, finding that the claim was time barred under the Federal Tort Claims
       Act (FTCA) (28 U.S.C. § 2675 (2012)) statute of limitations. Watkins v. United States, No.
       15-CV-8350, 2016 WL 1435704 (N.D. Ill. Apr. 12, 2016). The court stated that the issue was
       determining when plaintiff’s claim accrued and that “the 2010 lawsuit against Dr.
       Parks-Ballard resolves any doubt about whether Ford (and by extension Plaintiff) knew of the
       doctor-related cause of her injuries. Her claims thus accrued, at the latest, by August 20,
       2010.” (Emphasis in original.) Id. at *2. The court found that despite plaintiff’s claims that
       Ford’s disability tolled the limitations period, Ford’s filing of the 2010 complaint
       “indisputably establishes that Plaintiff was sufficiently aware of her injuries and their cause to
       trigger the limitations period.” Id. at *3. On April 27, 2017, after the circuit court in this case
       granted defendants’ motions to dismiss, the United States Court of Appeals for the Seventh
       Circuit affirmed the district court’s ruling. Watkins v. United States, 854 F.3d 947 (7th Cir.
       2017).

¶ 13 Dall. 2016 Complaint
¶ 14       Plaintiff filed the instant action on January 21, 2016, again “as Guardian of the Estate of
       Johnnice Ford, a disabled person.” Plaintiff’s contentions again concerned Ford’s treatment by
       the physician defendants at Ingalls in September 2008. This represented the fourth such

                                                    -4-
       complaint filed by Ford or on Ford’s behalf relating to same cause of action. Ingalls filed a
       motion to dismiss plaintiff’s complaint contending that plaintiff’s complaint was based on the
       same facts and same cause of action as Ford’s 2010 complaint and plaintiff’s 2014 action and
       should, therefore, be dismissed under section 13-217 of the Code (735 ILCS 5/13-217 (West
       1994)). Ingalls contended that section 13-217 barred this action because the complaint
       represented a second refiling of Ford’s 2010 action and section 13-217 permits only one
       refiling after a complaint is voluntarily dismissed. In the alternative, Ingalls contended that
       plaintiff’s complaint should be dismissed under section 13-217 because it was filed more than
       one year after Ford’s 2010 action was voluntarily dismissed. Before the court could rule on
       Ingalls’s motion, plaintiff filed an amended complaint.
¶ 15       In the amended complaint, plaintiff contended that at the time Ford’s cause of action
       accrued, or before the applicable statute of limitations period had expired, she was under a
       legal disability, which stayed the limitations period until the disability was removed. Plaintiff
       asserted that Ford’s disability was evidenced by her medical records, the fact that she was
       adjudicated disabled in January 2015, and plaintiff’s appointment as guardian of Ford’s estate.
       Plaintiff asserted that, therefore, her time to refile the action under section 13-217 had not yet
       expired. Plaintiff further contended that the 2014 action did not qualify as a refiling because
       the case was dismissed for plaintiff’s failure to exhaust administrative remedies, rather than for
       one of the reasons enumerated in section 13-217.

¶ 16                                 1. Defendants’ Motions to Dismiss
¶ 17       All defendants filed motions to dismiss plaintiff’s amended complaint pursuant to section
       2-619(a)(5) of the Code (735 ILCS 5/2-619(a)(5) (West 2014)). Ingalls contended in a motion
       to dismiss that plaintiff’s complaint should be dismissed because under section 13-217, this
       action represented a second, impermissible refiling of Ford’s 2010 action, and section 13-217
       permits only one refiling. Ingalls contended that Ford’s care at Ingalls in 2008 has been the
       basis of all of her filings since her first complaint in 2010 and that the statute prevented this
       refiling of her claims. Ingalls argued that, in the alternative, plaintiff’s complaint should be
       dismissed because it was filed more than one year after the original action was dismissed, or
       because it was filed after the expiration of the applicable statute of repose. Ingalls also noted
       that in the amended complaint, plaintiff cited the amended version of section 13-217 in her
       brief, which was found unconstitutional. Ingalls maintained that sanctions were warranted
       under Illinois Supreme Court Rule 137 (eff. July 1, 2013) where plaintiff impermissibly filed
       the lawsuit three times and relied on an unconstitutional version of section 13-217 to support
       her arguments.
¶ 18       The motions to dismiss filed by defendants Dr. Saif Nazir and Larry Foster 2 and
       defendants Dr. Marvin Zelkowitz and South Suburban Neurology, Ltd., largely echoed the
       arguments made by Ingalls in their motion concerning section 13-217. Dr. Saif Nazir and Larry
       Foster also contended that both the statute of limitations and the statute of repose had elapsed
       and that Ford’s disability had not tolled the limitations period. Dr. Marvin Zelkowitz and South
       Suburban Neurology, Ltd., contended that because they were not named as defendants in the
       2014 complaint, plaintiff could not use the relation-back doctrine to relate her claims against

           2
           Dr. Saif Nazir and Larry Foster noted that plaintiff mistakenly represented that Larry Foster was
       an M.D., but he is a PA-C, a physician assistant.

                                                     -5-
       Dr. Marvin Zelkowitz and South Suburban Neurology, Ltd., back to when she filed the 2014
       action.
¶ 19       In response, plaintiff contended that her complaint should not be dismissed because there
       was a question of fact as to whether Ford was under a legal disability at the time her cause of
       action accrued, thus tolling the limitations period. Plaintiff recognized that although Ford was
       not adjudicated disabled until 2015, the allegations in the complaint and the attached letters
       from physicians raised a genuine issue as to whether Ford was under a legal disability at the
       time her cause of action accrued. Plaintiff further asserted that the 2014 action was filed before
       Watkins was judicially appointed as Ford’s guardian, and thus plaintiff had no authority to file
       that action on Ford’s behalf. Plaintiff maintained that the 2014 action, therefore, could not be
       considered a valid refiling on the 2010 action for purposes of section 13-217. Plaintiff
       contended that this action thus represented the first refiling against defendants by a person
       authorized to file an action under section 13-217, and within the limitations period, which was
       tolled due to Ford’s legal disability.

¶ 20                                      2. Circuit Court’s Ruling
¶ 21       In ruling on defendants’ motions, the circuit court determined that “the record contains
       sufficient evidence to raise a question of fact as to whether Ms. Ford was under a legal
       disability at the time this cause of action accrued in September of 2008.” The court found that
       the letters of Ford’s treating physicians and the allegations in the 2010, 2014, and 2016
       complaints established enough evidence to raise a question of fact as to Ford’s legal disability.
       The court concluded that, therefore, the action could not be dismissed on the basis of the
       expiration of the statutes of limitations and repose.
¶ 22       The court further noted that the 2010 action was filed against all of the defendants named in
       this case, but the 2014 action named only Ingalls and Dr. Parks-Ballard as defendants. The
       court found that it was “crucial” to note that the 2014 action was filed by the same law firm that
       was currently representing plaintiff in the 2016 action. The court, therefore, found plaintiff’s
       argument that the 2014 action was a nullity or not relevant was unpersuasive. The court found
       that the fact that plaintiff had not yet been appointed Ford’s guardian at the time the 2014
       complaint was filed was merely a “technical defect,” which could have been “cured by actual
       issuance of letters of office as guardian, and a motion for leave to substitute could have been
       presented and granted, and the 2014 pleading would have related back to the date of the
       original filing of the 2014 action.”
¶ 23       The court observed that after the 2014 action was removed to federal court and dismissed
       for plaintiff’s failure to exhaust her administrative remedies, plaintiff made no attempt to
       pursue the action against Ingalls. The court noted that although there was no adjudication of
       the claim with regard to Ingalls, the 2014 action constituted plaintiff’s one refiling against
       Ingalls permitted under section 13-217.
¶ 24       The court further found that the doctrine of res judicata applied to bar plaintiff’s claims
       against all of the physicians originally named as defendants in the 2010 action. The court
       observed that, although these physicians were not named as defendants in the 2014 action, they
       could have been. The court therefore granted defendants’ motions to dismiss the complaint
       pursuant to section 2-619(a)(5) of the Code. Plaintiff appealed the circuit court’s ruling.



                                                   -6-
¶ 25                                   3. Ingalls Motion for Sanctions
¶ 26       After the trial court entered its order dismissing plaintiff’s complaint, Ingalls filed a motion
       for a ruling on its motion for sanctions. In ruling on Ingalls’s motion, the court found that
       although plaintiff’s attorneys should have realized the version of section 13-217 cited in the
       amended complaint had been previously invalidated, such an error did not support the
       imposition of sanctions. The court further found that the plaintiff’s refiling of an action more
       than once on a basis that was found to be incorrect did not warrant sanctions. Accordingly, the
       court found that Ingalls failed to meet its burden to demonstrate that sanctions were warranted.
       Ingalls appealed the circuit court’s ruling, and the case was consolidated with plaintiff’s
       appeal.

¶ 27                                          II. ANALYSIS
¶ 28       On appeal, plaintiff contends that the court erred in granting defendants’ motions to
       dismiss where there was a question of fact as to whether Ford was legally disabled at the time
       her cause of action accrued. Plaintiff asserts that Ford’s status as legally disabled adult
       precluded the presumption that the 2010 action was brought by an attorney with the authority
       to do so. Plaintiff further contends that the circuit court erred in “applying the relation-back
       rule, offensively, to find that the 2014 action was the one permitted refiling of the 2010
       action,” and dismissing the complaint on that basis. Plaintiff maintains that at the time the 2014
       action was filed, she had not been appointed Ford’s guardian, and her appointment as guardian
       was not a mere “technical defect” that could be cured by plaintiff’s later appointment. Plaintiff
       also contends that the court erred in applying the doctrine of res judicata to bar her claims
       where the physician defendants were not named in the 2014 action.

¶ 29                                     A. Standard of Review
¶ 30   Defendants brought their motions to dismiss plaintiff’s complaint pursuant to section 2-619 of
       the Code (735 ILCS 5/2-619 (West 2014)). A motion to dismiss under section 2-619 of the
       Code admits the legal sufficiency of the complaint, but asserts affirmative matters outside of
       the complaint that defeat the cause of action. Hoover v. Country Mutual Insurance Co., 2012
IL App (1st) 110939, ¶ 31. When ruling on a section 2-619 motion to dismiss, the court must
       view all pleadings in a light most favorable to the nonmoving party (Snyder v. Heidelberger,
       2011 IL 111052, ¶ 8) and accept as true all well-pleaded facts (Patrick Engineering, Inc. v.
       City of Naperville, 2012 IL 113148, ¶ 31). We review the dismissal of a cause of action
       pursuant to section 2-619 of the Code de novo. Hoover, 2012 IL App (1st) 110939, ¶ 31.

¶ 31                                  B. Plaintiff’s Multiple Complaints
¶ 32        By voluntarily dismissing her 2010 complaint, Ford invoked section 13-217 of the Code,
       which provides, in pertinent part, that if the plaintiff voluntarily dismisses a cause of action,
       “the plaintiff, his or her heirs, executors or administrators may commence a new action within
       one year or within the remaining period of limitation, whichever is greater,” after the “action is
       voluntarily dismissed by the plaintiff.” 735 ILCS 5/13-217 (West 1994). As such, section
       13-217 would appear to bar the instant action, given that plaintiff, as Ford’s administrator,
       previously refiled Ford’s 2010 action in 2014, and then again in 2016. Nonetheless, plaintiff
       contends that the circuit court erred in failing to consider the impact of Ford’s legal incapacity
       in finding the 2010 and 2014 complaints to be valid actions brought on Ford’s behalf. Plaintiff

                                                    -7-
       asserts that the circuit court’s finding that there was a question of fact as to Ford’s legal
       capacity at the time she filed the 2010 complaint should have precluded the presumption that
       the initial action was brought by an attorney with authority to do so. Similarly, plaintiff
       contends that where she was not appointed to be Ford’s guardian until 2015, the court erred in
       finding that the 2014 action was a proper complaint brought on Ford’s behalf.

¶ 33                                        1. Section 13-217
¶ 34        As noted, section 13-217 allows a plaintiff to refile a cause of action within one year of its
       dismissal or within the remaining limitations period, whichever is greater. Schrager v.
       Grossman, 321 Ill. App. 3d 750, 754 (2000). Although section 13-217 provides plaintiff with
       the “absolute right” to refile a complaint within one year or within the remaining limitations
       period, it was not intended to permit multiple refilings of the same action. Timberlake v. Illini
       Hospital, 175 Ill. 2d 159, 163 (1997). “This court has interpreted section 13-217 as permitting
       only one refiling even in a case where the applicable statute of limitations has not yet expired.”
       Id. (citing Flesner v. Youngs Development Co., 145 Ill. 2d 252, 254 (1991)).

¶ 35                                     2. Ford’s Legal Disability
¶ 36       Here, the circuit court found that the record contained “sufficient evidence to raise a
       question of fact as to whether Ms. Ford was under a legal disability at the time this cause of
       action accrued in September of 2008.” The court based this finding on the letters of her treating
       physicians and the reports of reviewing health care professionals, which suggested that “she
       suffered from cognitive dysfunction at the time of her 2008 hospitalization that would make
       her unable to care for herself and make decisions about her financial affairs or person.” The
       court further found that her mental condition was suggested in each of the complaints at issue
       in this case. The court found that the 2016 complaint could, therefore, not be dismissed on the
       basis of the expiration of the statute of limitations or statute of repose. Nonetheless, the court
       found that, under section 13-217, plaintiff’s instant complaint represented an impermissible
       refiling of Ford’s 2010 action, where plaintiff had previously used her one opportunity to refile
       the action in 2014.

¶ 37                                       a. The 2010 Complaint
¶ 38       Plaintiff first contends that the court erred in failing to consider the impact of her legal
       incapacity on the validity of the 2010 complaint. Plaintiff contends that where there was a
       question of fact as to her legal capacity at the time the complaint was filed, the court should not
       have presumed that the 2010 action was brought by an attorney with the authority to file the
       action. Plaintiff contends that if Ford were legally incompetent in 2008, she could not have
       entered into an attorney-client relationship in 2010 and authorized the filing of the suit.

¶ 39                                            i. Waiver
¶ 40       We first observe, as defendants point out, that plaintiff did not raise this issue in the circuit
       court. In fact, in plaintiff’s combined response to defendants’ motion to dismiss, plaintiff
       acknowledged that the 2010 complaint could be attributed to Ford. “It is well settled that issues
       not raised in the trial court are deemed waived and may not be raised for the first time on
       appeal.” Haudrich v. Howmedica, Inc., 169 Ill. 2d 525, 536 (1996).


                                                     -8-
¶ 41       Plaintiff contends, however, that waiver does not bar her claims because she is not asking
       this court to decide the issue but, rather, requesting that we remand the case for an evidentiary
       hearing to determine Ford’s competency. Plaintiff contends that defendants would not be
       prejudiced if we remand the case for an evidentiary hearing because they will have the
       opportunity to cross-examine witnesses and present evidence. However, even if we were to
       find no waiver, we would find plaintiff’s argument unpersuasive.

¶ 42                                    ii. The 2010 Action Was Valid
¶ 43       In support of her contention that Ford had a right to an evidentiary hearing to determine her
       competency to enter into an attorney-client relationship in 2010, plaintiff relies on Lydon v.
       Eagle Food Centers, Inc., 297 Ill. App. 3d 90 (1998). In Lydon, the plaintiff was injured in
       defendant’s supermarket and hired an attorney who filed suit on plaintiff’s behalf in the circuit
       court of Lake County. Id. at 92. One day earlier, another attorney filed suit in the circuit court
       of Cook County, allegedly on plaintiff’s behalf. Id. Plaintiff filed an affidavit, stating that she
       did not know the attorney who filed the Cook County action, had never spoken with him, and
       did not retain him to represent her. Id. at 94. The Cook County action was subsequently
       dismissed for want of prosecution. Id. Seven months later, plaintiff voluntarily dismissed the
       Lake County action. Id. Plaintiff refiled the Lake County action exactly one year later, and
       defendant moved to dismiss arguing that section 13-217 permitted only one refiling. Id.
       Defendant contended that this refiled action constituted plaintiff’s third filing of the same
       incident. Id. The circuit court granted defendant’s motion and plaintiff appealed. Id.
¶ 44       On appeal, this court stated that “[w]hen an attorney appears of record on behalf of a party,
       a rebuttable presumption arises that the party authorized the attorney to do so.” Id. at 93-94.
       We further noted that “[w]hen, however, the facts show a lack of authorization, express or
       implied, and there is no proof of ratification, the acts of counsel are a nullity.” Id. at 94. The
       Lydon court concluded that, after reviewing the record, it was unable to conclude that plaintiff
       had given the attorney the authority to file the Cook County action and, accordingly, reversed
       the circuit court’s ruling. Id.
¶ 45       Here, plaintiff contends that Lydon supports her position by establishing her right to rebut
       the presumption that Ford retained a lawyer and authorized the filing of the 2010 action. We
       find the reasoning in Lydon distinguishable from the case at bar. Most importantly, in Lydon,
       the plaintiff provided an affidavit averring that she had never met with the Cook County
       attorney, had never spoken with him, and did not retain him to represent her. Here, plaintiff
       offers no such evidence. Setting aside the fact that plaintiff failed to present any evidence
       regarding this contention at any point in the circuit court, or even raise this issue before the
       circuit court, plaintiff has utterly failed to argue before this court anything more than a bare
       assertion that Ford could not have entered into an attorney-client relationship because of her
       mental incapacity at the time the complaint was filed. Plaintiff does not suggest that she has
       access to evidence that would call into the question the legitimacy of the 2010 complaint, other
       than the letters of her treating physicians, the reports of reviewing health care professionals,
       and the allegations of her complaints, which were previously presented to the circuit court.
       Although the evidence was found sufficient to raise a question of fact as to mental capacity, it
       was insufficient to suggest that the 2010 complaint was a nullity.
¶ 46       Generally, the nullity rule is applicable only where an individual who is not an attorney is
       engaged in the unauthorized practice of law. Applebaum v. Rush University Medical Center,

                                                    -9-
       231 Ill. 2d 429, 435 (2008). That is not the case here. Rather, the content and claims in the 2010
       complaint suggest Ford’s participation and awareness of the filing. In fact, in his section 2-622
       affidavit attached to the complaint, Ford’s attorney represented that he had obtained Ford’s
       medical record, an action which would likely require Ford’s acquiescence. Plaintiff speculates
       that someone other than Ford could have provided her attorney with access to Ford’s medical
       records but, again, plaintiff offers no more than pure speculation and fails to support her
       contention with even the suggestion of pertinent evidence that she would present at an
       evidentiary hearing to rebut the presumption of a valid attorney-client relationship. In short,
       despite the trial court’s finding that the evidence presented raised a question of fact as to Ford’s
       mental capacity at the time the 2010 complaint was filed, such a finding does not also indicate
       that the 2010 action was a nullity. Accordingly, we find that plaintiff has presented no
       argument that would suggest she could reasonably rebut a presumption of a valid
       attorney-client relationship, and we find her argument that the 2010 complaint was a nullity
       unpersuasive.

¶ 47                                 iii. Self-Constituted Next Friends
¶ 48       We likewise find plaintiff’s reliance on Passmore v. Walther Memorial Hospital, 152 Ill.
       App. 3d 554 (1987), and Estate of Riha v. Christ Hospital, 187 Ill. App. 3d 752 (1989),
       unpersuasive. In Passmore, the plaintiff brought an action on behalf of his son, Edward,
       against Walther Memorial Hospital and various doctors for medical malpractice. Passmore,
152 Ill. App. 3d at 555. Edward was born in September 1961 and reached the age of majority in
       September 1979. Id. More than four years later, on December 16, 1983, he was adjudicated
       legally disabled. Id. On March 29, 1984, plaintiff filed the complaint at issue on Edward’s
       behalf. Id. The complaint alleged that in May 1962, when Edward was eight months old, he
       was admitted to Walther Memorial Hospital, where he was treated by the defendant doctors.
       Id. As a result of the alleged malpractice, the complaint alleged that Edward became, and
       continued to be, disabled. Id.
¶ 49       Defendants filed a motion to dismiss, contending that plaintiff failed to bring the action
       within the limitations period, which expired in September 1981, two years after Edward
       reached the age of majority. Id. Defendants contended that since Edward was not legally
       adjudicated disabled during that two-year period, the statute of limitations had not been tolled.
       Id. at 555-56. The circuit court agreed with defendants and found that the case was time barred
       because there had been no legal adjudication of disability during Edward’s minority or during
       the two-year period following his reaching the age of majority. Id.
¶ 50       On appeal, this court reversed the circuit court’s ruling that plaintiff’s complaint
       sufficiently alleged that Edward was “under legal disability continuously from the age of eight
       months until the action was filed.” (Internal quotation marks omitted.) Id. at 557. The court
       held that the tolling provision of section 13-212 (Ill. Rev. Stat. 1985, ch. 110, ¶ 13-212 (now
       735 ILCS 5/13-212 (West 2014))) was “intended to protect the rights of those who were not
       ‘legally competent to bring actions directly’ since the courts recognized that the enforcement
       of their rights should not be ‘left to the whim or mercy of some self-constituted next friend.’ ”
       Passmore, 152 Ill. App. 3d at 558 (quoting Girman v. County of Cook, 103 Ill. App. 3d 897,
       898 (1981)).
¶ 51       Similarly, in Estate of Riha, in August 1981, Virginia Riha filed a complaint in her
       individual capacity, alleging medical malpractice against Christ Hospital and 36 physicians,

                                                    - 10 -
       and a product liability claim against Ayerst Laboratories (Ayerst). Estate of Riha, 187 Ill. App.
3d at 753. A year later, she voluntarily dismissed all defendants except for one doctor. Id. In
       May 1985, the probate court entered an order finding Virginia to be a disabled person and
       appointed Mary Riha guardian of her estate and person. Id. Mary subsequently filed an
       amended complaint, renaming as defendants several of the previously dismissed defendants,
       including Christ Hospital and Ayerst. Id. Christ Hospital and Ayerst moved to dismiss the
       amended complaint on the grounds that it was time barred. Id. Before the circuit court could
       rule on the motion, Mary filed another action on Virginia’s behalf against Christ Hospital and
       Ayerst, among others. Id. at 753-54. Christ Hospital and Ayerst also moved to dismiss that
       case because of the pendency of the other action involving the same issues and parties. Id. at
       754. The circuit court granted the motions to dismiss in both cases. Id.
¶ 52       On appeal, this court recognized that Virginia had not been legally adjudicated an
       incompetent person at the time her cause of action accrued. Id. Nonetheless, the court observed
       that a formal legal adjudication of disability was not required to show that a person was under
       a legal disability pursuant to section 13-211 of the Code. Id. Relying on Passmore, the court
       found that the complaint sufficiently alleged facts that showed Virginia was “under a legal
       disability” at the time her cause of action accrued. Id. at 755. The court noted that Mary
       produced medical records and psychiatric reports that established Virginia’s legally disability
       at the time her cause of action accrued, but the circuit court did not consider this evidence
       “because it apparently was under the erroneous belief that a formal legal adjudication was
       required to establish that Virginia Riha was under a legal disability at the time her cause of
       action accrued.” Id. at 756. The court determined that the question of whether Virginia was
       under a legal disability at the time her cause of action accrued was a question for the trier of
       fact to determine and, accordingly, remanded the case to the circuit court for an evidentiary
       hearing so that plaintiff could attempt to overcome the presumption that a person is presumed
       to be sane and competent. Id.
¶ 53       Plaintiff relies on this court’s holdings in Passmore and Riha in contending that she had the
       right to an evidentiary hearing to establish her competency prior to the judicial adjudication.
       She further contends that these cases protect those who are not legally competent from the
       actions of “self-constituted next friends” who may not act in the best interest of the legally
       incompetent person before that person is adjudicated incompetent. We believe plaintiff
       misapplies the reasoning in these cases.
¶ 54       As the court explained in Passmore, the tolling provision of section 13-212
               “was designed to ensure that ‘statutes of limitations [were] generally tolled during a
               plaintiff’s infancy, mental incompetency, or imprisonment.’ *** [Citation.] The tolling
               provision was intended to protect the rights of those who were not ‘legally competent
               to bring actions directly’ since the courts recognized that the enforcement of their rights
               should not be ‘left to the whim or mercy of some self-constituted next friend.’
               [Citation.] If defendants’ interpretation of this statute is accepted and the
               ‘self-constituted next friend’ fails to seek an ‘adjudication’ of ‘legal disability’ within
               the two-year period specified by section 13-212, the provisions of the tolling statute
               will have been rendered meaningless and the protection afforded to the otherwise
               incompetent person destroyed.” (Emphasis omitted.) Passmore, 152 Ill. App. 3d at
               558.


                                                   - 11 -
       Plaintiff here attempts to use the language of the court in Passmore out of context to suggest
       that the attorney who filed the 2010 complaint, or whoever authorized the attorney to file the
       complaint, was Ford’s “self-constituted next friend,” and the court should have protected Ford
       from the attorney’s improper actions. This, however, is an incorrect reading of Passmore.
¶ 55       The court in Passmore was not concerned with protecting plaintiff from the
       “self-constituted next friend,” as plaintiff suggests, but recognized that the court could not rely
       on the “self-constituted next friend” to step forward within the applicable limitations period
       and enforce the rights of a plaintiff who suffered from mental incompetency. The court
       concluded that in such situations, it was equitable to toll the limitations period even though the
       plaintiff had not been adjudicated legally incompetent before the limitations period would
       have expired.
¶ 56       Here, the circuit court implicitly applied the rational of Passmore, finding that because
       there was a question of fact as to whether Ford was under a legal disability at the time her cause
       of action accrued, plaintiff’s complaint could not be dismissed on the basis of the expiration of
       the statute of limitations or statute of repose. The circuit court made this finding despite the
       fact that plaintiff was not adjudicated incompetent until 2015, in keeping with the holding of
       Passmore that the court could not rely on Ford’s “self-constituted next friend” to step forward
       and enforce Ford’s rights within the limitations period. Nonetheless, the court found that this
       question of fact as to Ford’s legal competency at the time her cause of action accrued was not
       sufficient to render the 2010 action a nullity for purposes of section 13-217. As discussed,
       supra, plaintiff has failed to suggest any evidence that would indicate that Ford did not
       authorize the filing of the 2010 complaint or that the complaint was otherwise improperly filed.
¶ 57       Similarly, we find that plaintiff misapplies the reasoning of Riha, which plaintiff suggests
       requires this court to remand the case for an evidentiary hearing regarding the nature and
       duration of her disability prior to the adjudication. Despite plaintiff’s contentions to the
       contrary, Riha does not stand for the broad proposition plaintiff suggests, but merely
       recognized that Virginia was legally adjudicated disabled at the time her cause of action
       accrued in order to invoke the protections of section 13-211’s tolling provision. Estate of Riha,
       187 Ill. App. 3d at 755. The court in Riha remanded the cause because the circuit court did not
       consider the medical evidence presented “because it apparently was under the erroneous belief
       that a formal legal adjudication was required to establish that Virginia Riha was under a legal
       disability at the time her cause of action accrued.” Id. at 756. The court recognized that such a
       determination was properly a question for the trier of fact and that the burden was on the
       plaintiff to overcome the presumption that a person is presumed to be sane and competent. Id.
¶ 58       Here, the circuit court recognized this presumption and found that plaintiff’s complaints
       and the medical evidence provided raised a question of fact as to whether Ford was under a
       legal disability at the time her cause of action accrued. This, however, is an entirely different
       consideration from whether the 2010 action could be considered a nullity due to Ford’s legal
       incapacity. As in Passmore, the court in Riha was chiefly concerned with the tolling of the
       applicable statute of limitations, an issue addressed by the court in this case when it determined
       that plaintiff’s complaint could not be dismissed on statute of limitations or statute of repose
       grounds. As discussed, however, the court correctly found that the 2016 filing was an improper
       refiling of the 2010 complaint under section 13-217 and nothing in Riha or Passmore suggests
       that ruling was erroneous.


                                                   - 12 -
¶ 59                                       b. The 2014 Complaint
¶ 60       Plaintiff next contends that the court erred in finding that the 2014 complaint, filed by
       plaintiff, was the one permitted refiling of Ford’s 2010 voluntarily dismissed complaint.
       Plaintiff contends that, at the time the 2014 complaint was filed, there had been no adjudication
       regarding Ford’s mental capacity and no one had been judicially appointed to bring an action
       on Ford’s behalf. Plaintiff asserts that the circuit court erred in applying the relation-back rule
       “offensively” to legitimize the 2014 action as one filed on behalf of Ford.

¶ 61                                    i. The Circuit Court’s Ruling
¶ 62       In finding that the 2014 action was the one refiling of plaintiff’s claims permitted under
       section 13-217, the circuit court noted that it was “crucial” to note that the 2014 action was
       filed by the same law firm representing plaintiff in the 2016 lawsuit. The court found that
       plaintiff’s argument that the 2014 case was a “nullity” was unpersuasive where the suit was
       filed, summonses were issued, and there was briefing before the case was removed to federal
       court. The court found that although plaintiff had not yet been appointed Ford’s guardian by
       the probate court, this was a “technical defect, which could have been cured by actual issuance
       of letter of office as guardian, and a motion for leave to substitute could have been presented
       and granted.” The court found that, in that case, the 2014 pleading would “have related back to
       the date of the original filing of the 2014 action.” The court noted that after the case was
       dismissed in federal court for failure to exhaust administrative remedies, plaintiff took no
       action to remand the remaining state claims against Ingalls. The court held that even though
       there was no adjudication of the claim against Ingalls in that suit, the complaint still constituted
       plaintiff’s one permissible refiling of the 2010 action.
¶ 63       Plaintiff contends that the court erred both in applying the relation back rule to legitimize
       the 2014 action and in classifying the fact that plaintiff had not yet been appointed Ford’s
       guardian as a mere “technical defect.” Plaintiff further contends that the court erred in placing
       any emphasis on the fact that the same law firm represented plaintiff in both the 2014 and 2016
       actions. Plaintiff contends that the Probate Act of 1975 (755 ILCS 5/1-1 et seq. (West 2014) is
       not concerned with the identity of the attorneys retained, but with the guardian who is
       answerable to the court. Plaintiff also repeats her argument raised with regard to the 2010
       complaint that, in 2014, plaintiff was no more than Ford’s “self-constituted next friend” as
       defined by the court in Passmore.

¶ 64                                    ii. Relation-Back Doctrine
¶ 65       In contending that the circuit court erred in finding that the 2014 filing was plaintiff’s one
       permitted refiling of the 2010 action under section 13-217, plaintiff contends that the circuit
       court erred in its application of the relation-back rule of section 2-616(b) of the Code. 735
       ILCS 5/2-616(b) (West 2014). “Section 2-616(b) *** provides that a cause of action set up in
       an amended pleading shall not be time-barred if: (1) the original pleading was timely filed and
       (2) the cause of action at issue grew out of the same transaction or occurrence set up in the
       original pleading, even though the original pleading was defective in that it failed to allege the
       performance of some act or the existence of some fact or some other matter which is a
       necessary condition precedent to the right of recovery or defense asserted.” (Internal quotation
       marks omitted.) American Airlines, Inc. v. Department of Revenue, 402 Ill. App. 3d 579, 600
       (2009). In such a case, the amendment would relate back to the date of the original, timely filed

                                                    - 13 -
       pleading, for purposes of preserving the cause of action. 735 ILCS 5/2-616(b) (West 2014).
       Plaintiff contends that the court improperly used this doctrine “offensively” where plaintiff
       never sought to correct the defective pleading by filing a petition to have Ford declared
       incompetent during the pendency of the 2014 action and substituting herself as plaintiff.
¶ 66        We believe plaintiff’s argument misses the import of the circuit court’s ruling. The court
       did not suggest employing the relation-back doctrine, against plaintiff’s express wishes, to
       improperly legitimize the 2014 action years after the fact. Instead, the court was explaining its
       reasoning for its finding that the fact that plaintiff had not yet been appointed Ford’s guardian
       at the time the 2014 complaint was filed was not a defect that was so serious that it rendered the
       2014 complaint a nullity. Rather, as the court correctly noted, it was a mere technical defect
       that could have easily been cured, and the amended complaint, substituting plaintiff as Ford’s
       guardian after she had been judicially appointed, would have “related back” to the date of the
       original filing of the 2014 action.
¶ 67        The court observed that this finding was supported by the fact that plaintiff was, in fact,
       later appointed as Ford’s guardian, and the fact that plaintiff was represented by the same law
       firm in both the 2014 and 2016 actions. The court, therefore, determined that the 2014 action
       should not be rendered a nullity based on this mere “technical defect.” We agree. Plaintiff had
       a fair opportunity to present her claims, briefs were drafted, motions were filed, and defendants
       appeared. There is no basis to now argue that the 2014 action was a nullity. We therefore find
       plaintiff’s extensive argument concerning the relation-back doctrine misplaced. Furthermore,
       for the same reasons discussed in part 2.a.iii (supra ¶¶ 47-58), we find plaintiff’s contention
       that the court should have protected Ford from plaintiff as Ford’s “self-constituted next friend”
       unpersuasive.3

¶ 68                                         3. Res Judicata
¶ 69       Plaintiff next contends that the court erred in finding that res judicata barred her claims
       against the physician defendants who were named in the 2010 complaint, but were not named
       in the 2014 complaint. Plaintiff asserts that there is no basis to support the circuit court’s
       finding that res judicata barred her claims because, although the physician defendants were
       not named in the 2014 action, they could have been included.
¶ 70       Here, the circuit court found that “the doctrine of res judicata would also apply in this
       instance, because the claims against all of the physicians originally named in the 2010 filing,
       while not actually named as defendants, could have been included in the 2014 filing, but were
       not.” (Emphasis added.) These comments by the court appear to refer to the principle under
       section 13-217 that a complaint is deemed to be a refiling of a previously filed complaint if it



           3
             We further note although the 2014 action was removed to federal court and dismissed for
       plaintiff’s failure to exhaust her administrative remedies, the reason the cause of action was dismissed
       after it was refiled is irrelevant. As the supreme court explained in Timberlake, “[u]nder the statute, the
       reason a cause of action was originally dismissed is important in determining whether a plaintiff can
       subsequently refile, but after the case has been filed a second time, the reason for the second dismissal
       is of no consequence at all. No matter why the second dismissal took place, the statute does not give
       plaintiff the right to refile again.” Timberlake, 175 Ill. 2d at 165.

                                                       - 14 -
       constitutes the same cause of action under the principles of res judicata.4 D’Last Corp. v.
       Ugent, 288 Ill. App. 3d 216, 220 (1997). In River Park, Inc. v. City of Highland Park, 184 Ill.
2d 290, 311 (1998), our supreme court explained that separate claims will be considered the
       same cause of action for res judicata purposes if they arise from a single group of operative
       facts.
¶ 71       Here, each of the complaints at issue undoubtedly arise from the same group of operative
       facts: Ford’s September 2008 treatment at Ingalls. Thus, although plaintiff did not name each
       of the defendants from the 2010 complaint in the 2014 complaint, she cannot avoid the section
       13-217 refiling limitation where those defendants were known to the plaintiff and could have
       been named. See People ex rel. Burris v. Progressive Land Developers, Inc., 151 Ill. 2d 285,
       296 (1992) (finding that the action was barred by res judicata even though plaintiff listed
       different defendants in separate suits). This principle operates in conjunction with the tenet that
       res judicata not only bars what was actually decided in the first action, but also bars whatever
       could have been decided. La Salle National Bank v. County Board of School Trustees, 61 Ill.
2d 524, 529 (1975). In this case, plaintiff could have named each of the known defendants in
       the 2014 action and had her claims against them decided, but did not. Plaintiff cannot avoid the
       refiling limitation of section 13-217 merely by failing to include all of the defendants in each

           4
            We observe that traditional res judicata principles will bar a subsequent filing only after a final
       judgment on the merits has been entered in a previous action (Hudson, 228 Ill. 2d at 467), which did not
       occur in this case. Generally, a voluntary dismissal does not constitute a final judgment on the merits
       for purposes of res judicata. See, e.g., Richter v. Prairie Farms Dairy, Inc., 2016 IL 119518, ¶¶ 38-40.
       Although the supreme court has recognized instances where a voluntary dismissal will operate as a final
       judgment for the purposes of res judicata, such a situation is not present here. See Hudson, 228 Ill. 2d at
       473 (“[Rein v. David A. Noyes & Co., 172 Ill. 2d 325 (1996),] thus stands for the proposition that a
       plaintiff who splits his claims by voluntarily dismissing and refiling part of an action after a final
       judgment has been entered on another part of the case subjects himself to a res judicata defense.”
       (Emphasis added.)).
            We also find Johnson v. United National Industries, Inc., 126 Ill. App. 3d 181 (1984), cited by
       defendants Dr. Saif Nazir and Larry Foster, distinguishable. In that case, the court found that plaintiff’s
       voluntary dismissal of a defendant operated as a final judgment because plaintiff failed to refile a claim
       against that defendant within one year under section 13-217. However, section 13-217 allows a party
       who voluntarily dismissed their claim to refile within one year, or within the limitations period,
       whichever is greater. 735 ILCS 5/13-217 (West 2014). Here, as discussed, the court found that Ford’s
       incapacity tolled the limitations period, and thus the one-year limitation of section 13-217 was not
       applicable. We also observe that defendants Dr. Saif Nazir and Larry Foster cite Yehouenou v.
       St. Joseph Hospital, 2013 IL App (1st) 120393-U, in support of their contention that Ford’s voluntary
       dismissal acted as a final judgment for purposes of res judicata after she failed to refile within one year.
       However, not only is the reasoning in that case distinguishable from the case at bar, but that decision is
       unpublished and not precedential pursuant to Illinois Supreme Court Rule 23 (eff. July 1, 2011) and
       cannot be cited as authority.
            Moreover, the 2014 action was dismissed by the federal district court for plaintiff’s failure to
       exhaust her administrative remedies, which is not a final judgment on the merits. See Illinois Health
       Maintenance Organization Guaranty Ass’n v. Department of Insurance, 372 Ill. App. 3d 24, 44 (2007).
       Finally, the 2015 federal action was still pending on appeal at the time the circuit court entered its ruling
       in this case. Accordingly, we believe the court’s comments regarding res judicata are a reference to
       how res judicata principles interact with the requirements of section 13-217.

                                                        - 15 -
       action where the record shows that she knew about all of the defendants and knew they could
       have been potentially liable for her injuries. Nonetheless, plaintiff did not name all of the
       physician defendants in 2014 action, but did name them in the 2016. Section 13-217 provides
       for a limited extension to prevent injustice; it does not authorize an endless recycling of
       litigation. Gendek v. Jehangir, 119 Ill. 2d 338, 343 (1988). Accordingly, we find that the court
       did not err in finding that plaintiff’s claims were also barred by the principles of res judicata.

¶ 72                        4. Section 13-217 Bars Plaintiff’s 2016 Complaint
¶ 73       In conclusion, we find that after Ford voluntarily dismissed her complaint in 2010, she had
       one opportunity to refile her complaint under section 13-217. Plaintiff refiled the complaint on
       Ford’s behalf in 2014 and, although she had not been appointed Ford’s guardian, as the circuit
       court correctly found, this filing constituted the one refiling Ford’s claims. Plaintiff’s instant
       2016 action, therefore, represents an impermissible second refiling of her claims. 5
       Accordingly, we find the trial court did not err in granting defendants’ section 2-619 motions
       to dismiss plaintiff’s complaint.

¶ 74                                            C. Sanctions
¶ 75       Finally, we must address Ingalls’s contention that the circuit court erred in denying their
       motion for sanctions. Following the circuit court’s grant of defendants’ motions to dismiss,
       Ingalls filed a motion for a ruling on its motion for sanctions, which was included with its
       motion to dismiss. The circuit court denied Ingalls’s motion, and Ingalls appealed. Ingalls’s
       appeal was later consolidated with the instant plaintiff’s appeal from the circuit court’s
       judgment.
¶ 76       On appeal, Ingalls contends that the circuit court should have granted its motion for
       sanctions where plaintiff’s attorneys cited an unconstitutional version of section 13-217,
       misrepresented the law concerning section 13-217, and pursued the cause of action despite the
       lack of legal support. Ingalls further contends that sanctions are warranted because of
       plaintiff’s “serial filings” in contravention of section 13-217, and where plaintiff’s attorneys
       presented the objectively unreasonable argument that the 2014 case was a nullity.

¶ 77                                        1. Standard of Review
¶ 78       Illinois Supreme Court Rule 137 (eff. July 1, 2013) serves to prevent parties from abusing
       the judicial process by imposing sanctions on litigants who file “vexatious” and “harassing”
       actions based upon unsupported allegations of fact or law. Burrows v. Pick, 306 Ill. App. 3d
1048, 1050 (1999). Rule 137 provides:
                “Every pleading, motion and other document of a party represented by an attorney shall
                be signed by at least one attorney of record in his individual name, whose address shall

           5
            Because we find that the 2014 action represented the one permissible refiling of her claims, we
       need not address plaintiff’s contention that the court erred in finding that the 2015 federal action
       constituted a refiling of her claims. We note only that the circuit court merely stated that “an additional
       argument could be made that the filing of the 2015 federal action for damages based on the same
       conduct was yet another refiling of the claim by Plaintiff’s law firm.” The circuit court did not expand
       on that statement, but had already found that the 2014 complaint was the one and only refiling plaintiff
       was allowed. Thus, the 2015 action did not form the basis for the circuit court’s ruling.

                                                       - 16 -
               be stated. *** The signature of an attorney or party constitutes a certificate by him that
               he has read the pleading, motion or other document; that to the best of his knowledge,
               information, and belief formed after reasonable inquiry it is well grounded in fact and is
               warranted by existing law or a good-faith argument for the extension, modification, or
               reversal of existing law, and that it is not interposed for any improper purpose, such as
               to harass or to cause unnecessary delay or needless increase in the cost of litigation. ***
               If a pleading, motion, or other document is signed in violation of this rule, the court,
               upon motion or upon its own initiative, may impose upon the person who signed it, a
               represented party, or both, an appropriate sanction, which may include an order to pay
               to the other party or parties the amount of reasonable expenses incurred because of the
               filing of the pleading, motion or other document, including a reasonable attorney fee.”
               Ill. S. Ct. R. 137(a) (eff. July 1, 2013).
       “Because of Rule 137’s penal nature, courts must construe it strictly, must make sure the
       proposing party has proven each element of the alleged violation with specificity, and should
       reserve sanctions for the most egregious cases.” Webber v. Wight & Co., 368 Ill. App. 3d 1007,
       1032 (2006). A court should not impose sanctions on a party for failing to conduct an
       investigation of facts and law when the party presents objectively reasonable arguments for his
       or her position, regardless of whether those arguments are unpersuasive or incorrect. Id. at
       1034 (citing Olsen v. Celano, 234 Ill. App. 3d 1045, 1053 (1992)). Whether to grant Rule 137
       sanctions is within the discretion of the trial court, and we will not reverse its decision absent
       an abuse of discretion. Morris B. Chapman & Associates, Ltd. v. Kitzman, 193 Ill. 2d 560, 579
       (2000).

¶ 79                                   2. The Circuit Court’s Order
¶ 80       Here, we find that the circuit court did not abuse its discretion in denying Ingalls’s motion
       for sanctions. In ruling on Ingalls’s motion, the circuit court found that although plaintiff’s
       attorneys should have realized that they cited an unconstitutional version of section 13-217, the
       error did not support the imposition of sanctions. The court further found that the fact that
       plaintiff made more than one refiling of the action on a basis that the circuit court ultimately
       found incorrect did not warrant sanctions. The court emphasized that the standard for
       evaluating a party’s conduct in determining whether to impose sanctions is one of
       reasonableness under the circumstances at the time of the filing of the pleading. The court also
       noted that the burden was on Ingalls to show that plaintiff made assertions of fact that were
       untrue and made without reasonable cause. The court found that Ingalls had failed to meet that
       burden.

¶ 81                           3. Sanctions Are Not Warranted in This Case
¶ 82       Although we find that the circuit court correctly granted defendants’ motions to dismiss
       plaintiff’s complaint, “Rule 137 serves as a bulwark against truly frivolous litigation, not as a
       penalty against unsuccessful litigants.” Mandziara v. Canulli, 299 Ill. App. 3d 593, 601
       (1998). In deciding whether the imposition of sanctions is appropriate, the court must
       determine what was reasonable for the attorney to believe at the time of filing, rather than
       engaging in hindsight. Lewy v. Koeckritz International, Inc., 211 Ill. App. 3d 330, 334 (1991).
       Plaintiff’s complaint, and her arguments before this court, demonstrate that plaintiff’s
       attorneys presented an objectively reasonable argument for her views. Although plaintiff’s

                                                   - 17 -
       attorneys were ultimately incorrect in their application of the law, Rule 137 was not intended to
       sanction such behavior. Shea, Rogal & Associates, Ltd. v. Leslie Volkswagen, Inc., 250 Ill.
       App. 3d 149, 154 (1993). Rather, sanctions are reserved for the most egregious cases. Webber,
368 Ill. App. 3d at 1032. We do not find this to be such a case.
¶ 83       Further, we find the cases cited by Ingalls in support of its contention distinguishable from
       the case at bar. In Fremarek v. John Hancock Mutual Life Insurance Co., 272 Ill. App. 3d
1067, 1069 (1995), plaintiff Fremarek sustained injuries during the course of his employment
       at the John Hancock Center. During the ensuing trial, Fremarek’s counsel made statements to
       the court that were not supported by the law. Id. at 1075. The appellate court noted that “[t]he
       misrepresentations here did not involve some understanding of complicated facts or some
       obscure legal principle tangentially related to complex litigation, but rather were limited to a
       rudimentary issue in an otherwise ordinary case.” Id. The court found that if Fremarek’s
       counsel had conducted a reasonable inquiry of facts “peculiarly within the knowledge of
       Fremarek’s attorney,” and the existing law, there would have been no misrepresentation made
       to the court. Id. The court found that “these representations which reasonable inquiry would
       have shown to be devoid of any legal merit resulted in protracted litigation both at trial and in
       this appeal of what should have been a five minute exercise in statutory application.” Id. at
       1076. Accordingly, the appellate court reversed the circuit court’s order denying sanctions
       against Fremarek’s attorney. Id.
¶ 84       We find the situation in Fremarek distinguishable from the case at bar. In this case,
       plaintiff’s attorneys did not make misrepresentations to the court that could have been resolved
       by a simple inquiry into the facts or relevant law. Plaintiff’s complaint and the record
       demonstrate that at the time plaintiff’s attorneys filed the amended complaint, she presented an
       objectively reasonable theory of recovery and did not misrepresent the relevant law or facts to
       the court. Although plaintiff’s attorneys acknowledged citing a version of section 13-217 that
       was found to be unconstitutional, after this error was brought to their attention, plaintiff’s
       attorneys contended that the governing version of section 13-217 nonetheless supported
       plaintiff’s position. Plaintiff’s attorneys thus presented an objectively reasonable argument for
       plaintiff’s complaint, and the fact that those arguments were ultimately unpersuasive and
       incorrect (Webber, 368 Ill. App. 3d at 1032) does not support the imposition of sanctions
       where plaintiff’s lawsuit cannot be said to be wholly frivolous (Mandziara, 299 Ill. App. 3d at
       601).
¶ 85       Similarly, in Nelson v. Chicago Park District, 408 Ill. App. 3d 53, 69 (2011), the attorney
       made a “deliberate mischaracterization” of the facts of an earlier lawsuit in an attempt to avoid
       having the case dismissed for res judicata. As discussed, plaintiff’s attorney in this case made
       no such mischaracterization. It is also meaningful to note that in Nelson, the circuit court
       granted the defendant’s motion for sanctions. Id. at 58. The appellate court was thus asked to
       determine whether the trial court’s ruling was unreasonable, i.e., whether the trial court abused
       its discretion in imposing sanctions. Id. at 69. The appellate court noted the deferential
       standard of review and found that there was sufficient evidence in the record to support the trial
       court’s imposition of sanctions. Id. We find the same deference is warranted here where we
       cannot say that no reasonable person could have taken the view adopted by the trial court. Id.
       Accordingly, we hold that the trial court did not abuse its discretion in denying Ingalls’s
       motion for sanctions.



                                                   - 18 -
¶ 86                                   III. CONCLUSION
¶ 87   For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 88   Affirmed.




                                             - 19 -